Order issued October      1     , 2012




                                               In The
                               (Court uf Apprats
                         NMI! Bistrirt uf .rxas at 'Dallas
                                         No. 05-11-01112-CV


                              ALEXANDRA CRUTCHER, Appellant

                                                  V.

                 DALLAS INDEPENDENT SCHOOL DISTRICT, Appellee


                                             ORDER

       We GRANT appellee's unopposed motion for substitution of counsel. We DIRECT the

Clerk of this Court to substitute Annie Lau of the law firm of Fisher & Phillips, LLP as counsel for

appellee in the place of Isabel Andrade Crosby.